Citation Nr: 1400704	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for a back condition and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims folder associated with the Veteran's claims.  A review of such records reveals a copy of the December 2013 hearing transcript.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board notes the Veteran's December 2013 hearing testimony that he had experienced ringing in his ears since an explosion during service.  If he would like to file a claim for service connection for tinnitus, he should so inform the RO.        

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  In a final decision issued in May 2001, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence added to the record since the final May 2001 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  In a final decision issued in April 1975, the RO denied the Veteran's claim of entitlement to service connection for a back condition.

4.  Evidence added to the record since the final April 1975denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.


CONCLUSIONS OF LAW

1.  The May 2001 decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   

3.  The April 1975 decision that denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and a back condition are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claims is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.   Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Bilateral Hearing Loss

The Veteran previously claimed entitlement to service connection for bilateral hearing loss in January 2001.  In a May 2001 rating decision, the RO considered the Veteran's service treatment records and post-service VA treatment records.  Based on such evidence, the RO denied service connection for bilateral hearing loss as the Veteran's service treatment records were negative for complaints, treatment, or a diagnosis of such disorder and the post-service treatment records failed to show audiometric findings that meet the criteria for a hearing loss disability per VA regulations, a relationship between his bilateral hearing and service, or that such manifested to a compensable degree within one year of discharge.   

In May 2001, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until February 2010, when VA received his application to reopen such claim.  Therefore, the May 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the May 2001 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the May 2001 rating decision consists of VA treatment records dated through April 2010, private audiological evaluations dated in July 2009 and November 2009, an April 2010 VA examination report, and the Veteran's and his spouse's lay statements and testimony.  In this regard, the April 2010 VA examination revealed audiometric findings demonstrating a bilateral hearing loss disability per VA regulations.  Additionally, at such time, the VA examiner offered an etiological opinion in which he indicated that it cannot be determined without resorting to speculation if the Veteran's current hearing loss began during service or was related to noise exposure (acoustic trauma) during service as the in-service hearing tests were conducted using the Whispered Speech test, which is "known to be unreliable because it is insensitive to high frequency loss."

The Veteran and his spouse also submitted statements and hearing testimony describing symptoms through the present time.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno, supra.   

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the April 2010 VA examination demonstrating a current bilateral hearing loss disability per VA regulations as well as an audiological opinion that addresses a potential nexus between the Veteran's bilateral hearing loss and service, the Board finds that the evidence received since the May 2001 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for bilateral hearing loss was previously denied, in part, as the post-service treatment records failed to show audiometric findings that meet the criteria for a hearing loss disability per VA regulations and a relationship between his bilateral hearing and service was not shown.  Since the May 2001 rating decision, evidence demonstrating a current bilateral hearing loss disability has been received.  Moreover, while the April 2010 VA examiner was unable to provide an etiological opinion without resorting to speculation, such addresses the etiology of the Veteran's bilateral hearing loss and, as such, offers a more complete view of the disability.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.

 B.  Back Condition

The Veteran previously claimed entitlement to service connection for a back condition in approximately February 1975.  In an April 1975 decision, the RO considered the Veteran's service treatment records, post-service VA treatment records, and a February 1972 VA examination report.  At such time, the RO reconsidered its previous March 1972 denial of service connection for a back condition due to the receipt of new evidence, and again denied the claim as the disorder was not occurred in or caused by service.  The Board notes that the RO had reasoned in the March 1972 rating decision that, while the Veteran's service treatment records did document complaints of pain in the sacral region after a truck tipped over in August 1956, the service discharge examination was negative and the post-service examination showed that the Veteran had injured his back in June 1968 while lifting a heavy concrete pipe.  

In April 1975, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a back condition was received until February 2010, when VA received his application to reopen such claim.  Therefore, the April 1975 decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), supra; however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back condition was received prior to the expiration of the appeal period stemming from the April 1975 decision.  See also Bond, supra; Roebuck, supra; Muehl, supra. 

Evidence received since the March 1975 rating decision consists of VA treatment records dated through April 2010, and the Veteran's and his spouse's lay statements and hearing testimony.  In this regard, the Veteran provided testimony regarding the nature of his in-service back injury as well as his post-service back injury.  The Veteran has also submitted statements describing symptoms through the present time.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno, supra.

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of his testimony regarding the nature of his in-service and post-service back injury, the Board finds that the evidence received since the April 1975 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a back condition was previously denied as there was no nexus between a current disability and his in-service back injury and that the Veteran sustained a post-service back injury.  The Veteran's statements and testimony provide additional information regarding his in-service back and post-service back injuries.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back condition is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a back condition is reopened; the appeal is granted to this extent only.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims on appeal can be properly adjudicated.

First, the Board finds that a remand is necessary in order to obtain potentially outstanding Social Security Administration (SSA) records.  During his December 2013 hearing, the Veteran testified that he had been awarded SSA disability benefits in the 1970s and that he had received such benefits until being awarded retirement benefits in the 1980s.  The Veteran further testified that he was awarded benefits due to his back condition.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   While it is likely that the SSA no longer has records related to the Veteran's disability claim due to the time lapse and the Veteran's receipt of retirement benefits, an attempt to obtain such records is necessary.  Therefore, on remand, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Additionally, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   For below noted reasons, the Board finds that VA examinations are necessary in order to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and a lumbar spine disorder. 

The Veteran contends that he suffers from bilateral hearing loss as a result of in-service acoustic trauma and that he suffers from a lumbar spine disorder as a result of an in-service car accident.  Service treatment records do document an August 1956 motor vehicle accident in which the Veteran's car tipped over, causing pain in the sacral region.   Additionally, as previously discussed, the April 2010 VA audiological examiner opined that she could not provide an etiological opinion as to the Veteran's bilateral hearing loss without resorting to speculation due to the unreliability of Whispered Speech test administered during service.  This examiner did not indicate what additional information, if any, would enable her to provide such an etiological opinion.  On remand, the Veteran should therefore be afforded new a VA audiological examination as well as an orthopedic examination to determine the nature and etiology of his claimed disorders.

Additionally, while on remand, the Veteran should be given another opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss and/or back disorder since service.  In this regard, the Board observes that the Veteran testified at his Board hearing that he had received private treatment for both disorders, but could not recall the name of the treatment provider.  Additionally, while records of VA treatment from the New Orleans, Louisiana, facility dated from August 1998 to April 2010 are of record, the Veteran indicated at his hearing that sought treatment from such VA facility between 1968 and 1970.  Such records are not contained in the claims file and, therefore, on remand, such should be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss and/or back disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to specifically include those from the New Orleans VA facility dated between 1968 and 1970.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) . 

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   
 
3.  Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his back disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  The examiner should identify all currently diagnosed back disorders.   

(b) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed back disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include complaints of pain in the sacral region following a motor vehicle accident in August 1956?  The examiner should also comment on the impact, if any, of the Veteran's June 1968 back injury sustained while lifting a heavy concrete pipe.

(c)  If arthritis is diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., November 1958)?  If so, what were the manifestations?

A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Following the completion of the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's MOS is among those listed in the Department of Defense Duty MOS Noise Exposure Listing.  The examiner should specifically consider the Veteran's reports that he was exposed to acoustic trauma during basic training and after an explosion in a bunker.  

A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


